DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 08/08/2018, 04/19/2019, 03/25/2020, 09/22/2020, and 05/18/2021 are accepted. 
	Applicant’s amendments to the drawings filed 12/13/2021 are accepted. 
	
	Applicant’s amendments to the specification filed 08/08/2018 are accepted.

EXAMINER’S AMENDMENT
2)	Authorization for this examiner’s amendment was given in an interview with Marcia Doubet (Reg. No. 40999) on 01/06/2022.
The application has been amended as follows: 
Claim 1, line 11, “the proximal end” is amended to “the proximal end of the sidewall” 
Claim 1, line 12, “portion of fluid” is amended to “portion of the fluid” 
Claim 1, line 27, “the withdrawn portion” is amended to “the withdrawn portion of the fluid medication” 
Claim 1, line 28, “the fluid medication withdrawn into the barrel” is amended to “the withdrawn portion of the fluid medication” 
Claim 5, line 2, “a subsequent injection” is amended to “the subsequent injection” 
Claim 12, line 2, “the proximal end” should read “the proximal end of the sidewall” for clarity and continuity 
Claim 17, line 3, “at 6 percent” is amended to “at approximately 6 percent” 
Claim 21, line 10, “a terminal end of the sidewall at the distal end” is amended to “a terminal end of the distal end of the sidewall”
Claim 21, line 13, “a terminal end of the sidewall at the proximal end” is amended to “a terminal end of the proximal end of the sidewall”
Claim 26, line 3, “at 6 percent” is amended to “at approximately 6 percent”
Allowable Subject Matter
3)	Claims 1-5, 7, 9, 11-17, and 21-26 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21, and 23 (Examiner recognizes that the claims are not exact, but contain significantly similar subject matter, especially with regards to what is not found within the prior art), the closest prior art of record is WO2004096326 to Donnan et al. While Donnan et al. teaches a syringe adapter (Fig. 4; 12) connectable to a syringe tip (Fig. 4; 24) of a syringe (Fig. 4; 100) for withdrawing a fluid medication from a container [Page 5, lines 8-12; Page 8, lines 3-11] into a barrel (Fig. 4; 20) of the syringe and comprising:
a sidewall (Fig. 4; 44) extending between a proximal end and distal end opposite the proximal end, the sidewall having an interior surface defining a chamber (Fig. 4; internal of 44 and 60), a terminal edge of the distal end of the sidewall defining a first opening into the chamber (as shown in Fig. 4) and a terminal edge of the proximal end of the sidewall defining a second opening into the chamber (as shown in Fig. 4), the proximal end of the sidewall connectable to the syringe tip (via Fig. 4; 64) for 
upon connecting the proximal end of the sidewall to the syringe tip, the second opening aligns with an opening into the barrel of the syringe [Page 5, lines 20-23], the opening into the barrel located in the syringe tip of the syringe (as shown in Fig. 4), thereby providing a fluid path between the first opening and the barrel, the fluid path passing through the chamber (as shown in Fig. 4); and 
the syringe adapter is disconnectable (specifically threadably, in claim 21) from the syringe tip of the syringe to enable replacement thereof on the syringe tip with a needle (Fig. 8; 14) after withdrawing the withdrawn portion of the fluid medication and prior to subsequently injecting, into an animal, with the needle, the withdrawn portion of the fluid medication [Page 7, lines 12-20]; Donnan et al. fails to teach wherein the distal end of the syringe adapter [is] frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical; and wherein the first opening is approximately 0.10 inches in inner diameter to facilitate withdrawing, from the container, fluid medication having a relatively high viscosity.
The combined structure of the frustoconical distal end of the syringe adapter and the approximately 0.10 inch diameter of the first opening imparts a novel and non-obvious function of the claimed invention; namely, by allowing for easier withdrawal of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783